          Case 1:19-cv-05758-DLC Document 28 Filed 05/21/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ANDREA ROSSBACH,                                                             5/21/20
            Plaintiff,
                                                     19-CV-5758 (DLC) (BCM)
       -against-
                                                     ORDER
MONTEFIORE MEDICAL CENTER, et al.,
            Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The Court held a confidential pre-settlement teleconference with counsel on May 21,

2020, as a result of which the Court has concluded that a settlement conference is unlikely to be

productive until additional document discovery has been completed – in particular, conscientious

searches for and production of relevant ESI in the personal possession of plaintiff Rossbach and

the individual defendants. Consequently, the settlement conference scheduled for May 26, 2020,

at 2:15 p.m. is ADJOURNED sine die.

       The parties have assured the Court that they can complete the necessary ESI discovery

within the next 30 days. No later than June 23, 2020, the parties shall submit a confidential joint

letter to chambers by email, addressed to Moses_NYSDChambers@nysd.uscourts.gov, updating

the Court on the results of their discovery efforts and the progress of their settlement negotiations

(which should continue), and providing their respective views as to whether sufficient discovery

has taken place to make a settlement conference productive.

Dated: New York, New York                     SO ORDERED.
       May 21, 2020


                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
